ICJ_079_AerialIncident1988_IRN_USA_1991-12-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v». UNITED STATES
OF AMERICA)

ORDER OF 18 DECEMBER 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 18 DÉCEMBRE 1991
Official citation :

Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 18 December 1991,
1.C.J. Reports 1991, p. 187

Mode officiel de citation :

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 18 décembre 1991,
CL.J. Recueil 1991, p. 187

 

Sales number 6 0 6
N° de vente :

 

 

 
18 DECEMBER 1991
ORDER

AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

INCIDENT AERIEN DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

18 DÉCEMBRE 1991

ORDONNANCE
187

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1991 1991
18 décembre
Rôle général

18 décembre 1991 n° 79

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44, paragraphes 3 et 4,
et 79, paragraphes 3 et 4, de son Réglement,

Vu les exceptions préliminaires à la compétence de la Cour déposées en
Pespéce le 4 mars 1991 par les Etats-Unis d'Amérique,

Vu l’ordonnance du 9 avril 1991 par laquelle la Cour a fixé au 9 dé-
cembre 1991 la date d’expiration du délai dans lequel la République
islamique d’Iran pourrait présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions préliminaires soulevées par les
Etats-Unis d'Amérique;

Considérant que, par lettre datée du 2 décembre 1991, reçue au Greffe
le 3 décembre 1991, l’agent de l’Iran a demandé que le délai soit prorogé
de six mois;

Considérant que copie de cette lettre a été immédiatement transmise à
l'agent des Etats-Unis d’ Amérique qui a été en même temps informé que
le Président de la Cour avait fixé au 19 décembre 1991 la date d’expiration
du délai dans lequel les Etats-Unis d’ Amérique pourraient faire connaître
leurs vues sur cette demande;

Considérant que l'agent des Etats-Unis d'Amérique, par lettre du

4
INCIDENT AERIEN DU 3 VII 88 (ORDONNANCE 18 XI191) 188

13 décembre 1991, a informé la Cour que son gouvernement «ne soulève
pas d’objection à la prorogation demandée, étant entendu que les Etats-
Unis d'Amérique se verront accorder un délai équivalent pour préparer
une réponse aux observations et conclusions» de l'Iran,

Reporte au 9 juin 1992 la date d’expiration du délai pour le dépôt de
l'exposé écrit contenant les observations et conclusions de la République
islamique d'Iran sur les exceptions préliminaires soulevées par les Etats-
Unis d'Amérique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit décembre mil neuf cent quatre-vingt-onze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d'Iran et au Gouvernement des Etats-Unis d’ Amérique.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
